 

Exhibit 10.9

 

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (this “Agreement”), dated as of the Grant
Date, is made by and between the “Grantee” (as set forth in Annex A) and Unifi,
Inc. (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has adopted the Unifi, Inc. 2013 Incentive Compensation
Plan (the “Plan”); and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is desirable and in the best interests of the Company to grant to the
Grantee, as an incentive for the Grantee to advance the interests of the
Company, restricted stock units (“RSUs”), which shall be converted into an
equivalent number of shares of Company Stock and such shares distributed to the
Grantee in a single lump sum distribution within 30 days following Grantee’s
Separation from Service (as defined below); or, grant a combination of RSUs and
cash equal to no more than half the number of RSUs, the RSUs to be converted
into an equivalent number of shares of Stock and such shares of Stock
distributed to the Grantee in a single lump sum distribution within 30 days
following Grantee’s Separation from Service and the cash being distributed to
Grantee within 30 days of the grant; or the restricted stock units shall be
converted into an equal number of Company Stock and immediately distributed to
the Grantee.

 

NOW, THEREFORE, the parties agree as follows:

 

1.Notice of Grant; Incorporation of Plan.  Pursuant to the Plan and subject to
the terms and conditions set forth herein and therein, the Company hereby grants
to the Grantee the number of RSUs indicated on the Notice of Grant attached
hereto as Annex A, which Notice of Grant is incorporated by reference
herein.  The Plan is incorporated by reference and made a part of this
Agreement, and this Agreement shall be subject to the terms of the Plan, as the
Plan may be amended from time to time, provided that any such amendment of the
Plan must be made in accordance with Section 15 of the Plan.  Unless otherwise
defined herein, capitalized terms used in this Agreement shall have the meanings
ascribed to them in the Plan.

 

2.Terms of Restricted Stock Units.  The RSUs granted under this Agreement are
subject to the following terms, conditions and restrictions:

 

(a)No Ownership.  The Grantee shall not possess any incidents of ownership
(including, without limitation, dividend and voting rights) in shares of the
Company Stock in respect of the RSUs until such RSUs have been converted into
shares of Company Stock and such shares have been distributed to the Grantee.

 

--------------------------------------------------------------------------------

 

 

(b)Transfer of RSUs.  Except as provided in this Section 2(b), the RSUs and any
interest therein may not be sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of, except by will or the laws of descent and distribution
and subject to the conditions set forth in the Plan and this Agreement. Any
attempt to transfer RSUs in contravention of this section is void ab initio.
RSUs shall not be subject to execution, attachment or other process.

 

(c)Vesting and Conversion of RSUs.  The Grantee shall be fully vested in the
RSUs as of the Grant Date.  The vested RSUs shall be converted into an
equivalent number of shares of Stock, or a combination of Stock and cash, as may
be elected, and such shares of Company Stock will be distributed to the Grantee
in a single lump sum distribution within 30 days following Grantee’s Separation
from Service (as defined below), or shall be distributed immediately, depending
upon the Grantee’s election.  Upon distribution of the shares of Company Stock
in respect of the RSUs, the Company shall (i) issue to the Grantee or the
Grantee’s personal representative a stock certificate representing such shares
of Company Stock, or (ii) cause such number of shares to be registered in the
name of the Grantee or the Grantee’s personal representative via a share
registry process in a manner that is effective to constitute the uncertificated
delivery thereof, in either case free of any restrictions.

 

(d)“Separation from Service” means termination of services as a member of the
Board for any reason, and shall be determined in accordance with applicable
standards established pursuant to Section 409A of the Code and corresponding
Treasury Regulations.

 

3.Equitable Adjustment.  The aggregate number of shares of Stock subject to the
RSUs shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Stock resulting from a subdivision or consolidation
of shares or other capital adjustment, or the payment of a stock dividend or
other increase or decrease in such shares, effected without the receipt of
consideration by the Company, or other change in corporate or capital structure.
The Committee shall also make the foregoing changes and any other changes,
including changes in the classes of securities available, to the extent
reasonably necessary or desirable to preserve the intended benefits under this
Agreement in the event of any other reorganization, recapitalization, merger,
consolidation, spin-off, extraordinary dividend or other distribution or similar
transaction involving the Company.

 

4.Taxes.  Distributions with respect to RSUs may be subject to Applicable
Withholding Taxes as provided in the Plan.

 

5.No Right to Continued Service as Director.  Nothing contained herein shall be
deemed to confer upon the Grantee any right to continue to serve as a member of
the Board.

 

- 2 -

--------------------------------------------------------------------------------

 

 

6.Miscellaneous.

 

(a)Governing Law/Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina without
reference to principles of conflict of laws.

 

(b)Resolution of Disputes.  Any disputes arising under or in connection with
this Agreement shall be resolved by binding arbitration before a single
arbitrator, to be held in North Carolina in accordance with the commercial rules
and procedures of the American Arbitration Association. Judgment upon the award
rendered by the arbitrator shall be final and subject to appeal only to the
extent permitted by law. Each party shall bear such party’s own expenses
incurred in connection with any arbitration; provided, however, that the cost of
the arbitration, including without limitation, reasonable attorneys’ fees of the
Grantee, shall be borne by the Company in the event the Grantee is the
prevailing party in the arbitration. Anything to the contrary notwithstanding,
each party hereto has the right to proceed with a court action for injunctive
relief or relief from violations of law not within the jurisdiction of an
arbitrator.  If any costs of the arbitration borne by the Company in accordance
herewith would constitute compensation to the Grantee for Federal tax purposes,
then the amount of any such costs reimbursed to the Grantee in one taxable year
shall not affect the amount of such costs reimbursable to the Grantee in any
other taxable year, the Grantee’s right to reimbursement of any such costs shall
not be subject to liquidation or exchange for any other benefit, and the
reimbursement of any such costs incurred by the Grantee shall be made as soon as
administratively practicable, but in any event within ten (10) days, after the
date the Grantee is determined to be the prevailing party in the
arbitration.  The Grantee shall be responsible for submitting claims for
reimbursement in a timely manner to enable payment within the timeframe provided
herein.

 

(c)Notices.  Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, (i) to the Grantee at
the last address specified in Grantee’s records with the Company, or such other
address as the Grantee may designate in writing to the Company, or (ii) to the
Company, Attention:  General Counsel, or such other address as the Company may
designate in writing to the Grantee.

 

(d)Failure to Enforce Not a Waiver.  The failure of either party hereto to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

 

(e)Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be an original but all of which together shall represent one and
the same agreement.

 

- 3 -

--------------------------------------------------------------------------------

 

 

(f)Modifications; Entire Agreement; Headings.  This Agreement cannot be changed
or terminated orally. This Agreement and the Plan contain the entire agreement
between the parties relating to the subject matter hereof.  The section headings
herein are intended for reference only and shall not affect the interpretation
hereof.

 

7.Section 409A.

 

(a)It is intended that this Agreement comply in all respects with the
requirements of Section 409A of the Code and applicable Treasury Regulations and
other generally applicable guidance issued thereunder (collectively, “Section
409A”), and this Agreement shall be interpreted for all purposes in accordance
with this intent.

 

(b)Notwithstanding any other term or provision of this Agreement (including any
term or provision of the Plan incorporated herein by reference), the parties
hereto agree that, from time to time, the Company may, without prior notice to
or consent of the Grantee, amend this Agreement to the extent determined by the
Company, in the exercise of its discretion in good faith, to be necessary or
advisable to prevent the inclusion in the Grantee’s gross income pursuant to
Section 409A of any compensation intended to be deferred hereunder. The Company
shall notify the Grantee as soon as reasonably practicable of any such amendment
affecting the Grantee.

 

(c)If the amounts payable under this Agreement are subject to any taxes,
penalties or interest under Section 409A, the Grantee shall be solely liable for
the payment of any such taxes, penalties or interest.

 

(d)Except as otherwise specifically provided herein, the time and method for
distribution of shares of Company Stock in respect of the RSUs as provided in
Section 2, shall not be accelerated or delayed for any reason, unless to the
extent necessary to comply with, or as may be permitted under, Section 409A.

 

IN WITNESS WHEREOF, the parties hereby agree to the terms of this Restricted
Stock Unit Agreement, including the Notice of Grant attached hereto as Annex A.

 

 

 

 

 

Grantee:

 

 

 

 

 

 

 

UNIFI, INC.

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

- 4 -

--------------------------------------------------------------------------------

 

 

Annex A

 

NOTICE OF GRANT

OF

RESTRICTED STOCK UNITS

 

The following member of the Board of Directors of Unifi, Inc. has been granted
Restricted Stock Units pursuant to the Unifi, Inc. 2013 Incentive Compensation
Plan, with terms as set forth in this Notice of Grant and the Restricted Stock
Unit Agreement to which this Notice of Grant is attached.

 

The terms below shall have the following meanings when used in the Restricted
Stock Unit Agreement.

 

 

Grantee

 

 

 

 

Address of Grantee

 

 

 

Grant Date

 

 

 

Aggregate Number of RSUs

Granted:

 

Cash amount granted immediately (no more than half):

 

Equivalent number of shares of Stock,

Issued immediately:

 

 

 

- 5 -